Mr. Chief Justice Shepard
delivered the opinion of the Court:
In the former appeal, in reversing the decision in favor of Reeves, it was said: “A more serious question arises in respect of plaintiff’s laches. Defendant’s obligation to convey was not enforceable until a reasonable time after April 25, 1907, when the title was perfected. Plaintiff recorded the contract within five days thereafter, but did not bring his suit for nearly three years. One who appeals to the discretion of a court of equity to decree specific performance must do so *476with reasonable promptitude. What is reasonable depends upon the circumstances of the case. Mere lapse of time that has occasioned no change of conditions which render it inequitable and unconscientious to entertain the demand, and is not excessive, is looked upon with some indulgence in equity, George v. Ford, 36 App. D. C. 315; Smoot v. Rea, 19 Md. 398—406. The excuse for this delay, namely the vacillation of Reeves, and his conduct leading plaintiff, until November 9, 1909, to entertain the reasonable expectation that he would make the conveyance without litigation, must be taken to be true as alleged. While not set out with perfectly satisfactory specification, we think they are to be regarded as sufficient. There is nothing in the bill from which it can be inferred that there was any great and unexpected rise in the value of the property during the period of delay.” This was an expression of opinion founded on the only fact then before the court on the demurrer. A different case is presented on the testimony taken after the return of the cause to the trial court.
The facts as we find them are these: Reeves’s only real estate consisted of the two squares described in the contract, of which he had been in continuous, uninterrupted, adverse possession for more than twenty years. He had a wife and children, and pursued the occupation of a market gardener upon the premises. He could read and write, but had little information and little or no knowledge or experience in matters relating to land contracts. Moreover, he drank intoxicating liquors to excess; had frequent “sprees” lasting sometimes for many days; and was improvident and needy. It does not appear that he was intoxicated at the time of the execution of the contract, though he appears to have returned home in the evening intoxicated, after spending part of the small sum paid him at the time. It does not appear that the contract was misread to him, or that its contents were misrepresented; he had the opportunity to, and apparently did, read it. The evidence regarding the scroll seal which appears opposite Reeves’s signature alone, on the writing delivered to Bride, is not clear. None such was affixed to Bride’s signature, nor was it affixed *477to Reeves’s on the duplicate delivered to him. The notary who drew the instrument and took the acknowledgment occupied an office opening into that of Slater, who brought the parties together. Reeves was not before that acquainted with Bride, but was with Slater, who had a contract with him to remove the cloud upon his title; that is to say, to bring an action under the provision of the Code to establish, of record, the title acquired by adverse possession. Reeves and his wife admit that the written word “seal” looks like his handwriting, but he positively denies writing it, or authorizing it to be written. The trial justice was unable to say that there was anything more than doubt whether Reeves had written the seal, or authorized it. We must confess a like doubt. There was, however, no reason why a seal should have been affixed to Reeves’s signature alone, and no one appears to have demanded or suggested it. The only difference between a sealed and unsealed instrument of the kind was in respect of the bar of the statute of limitations. There was no binding contract on the part of Bride to complete the purchase, though he paid Reeves the sum of $60 upon its execution.
It seems reasonably clear that, although no misrepresentation was made to Reeves, he did not fully understand the effect of the deductions, worked by the terms of the contract, from the purchase price on account of encumbrances, and the condition of his quieting the title; and that he believed he was receiving more than he was entitled to under the legal construction of the contract. He had no legal adviser, and relied upon the notary employed by Bride. There is nothing to show, however, that this misunderstanding was the result of any deception practised by Bride. The two squares contained 111,960 square feet of land, and were assessed for taxation in 1905 at the value of 3 cents per square foot, with the exception of a part of one square—how much does not appear—which was assessed at 4 cents per square foot. This amounted to more than the purchase price agreed upon, and it is reasonable to suppose that the land was worth more than the assessed valuation; but how much more is not rendered certain by the testimony. That *478this value had increased considerably between 1907 and the time of filing the suit is quite certainly proved. During that time lands like these situated near the Arsenal, preparations for extending the grounds of which were then contemplated, had considerably increased in value. The allegations of excuses for delay in bringing the suit, that were held to be sufficient on the demurrer notwithstanding lack of specification, are not sustained by the evidence taken in their support. Eeeves expressly repudiated the contract in May or June, 1907, and such vacillation as was exhibited thereafter was that of plaintiff more than of Eeeves. Bride attempted to interest one Manogue in the purchase, and they attempted to procure a deed from Eeeves, joined by his wife, to obtain her release of dower, by offering first $500, afterwards $1,000. The deed was to be made to Bride and Manogue; Manogue was to pay one half of the original purchase price, and to pay the entire additional sum offered, which would make his own one half of the land cost him $2,500. Eeeves and wife refused to make a deed for less than $5,000. The matter ended, and afterwards Eeeves, through counsel, offered to repay Bride the money he had advanced, and the sum of $93.20 on account of tax certificates held by the latter. A claim of $406 had been made by Bride’s representative,—unitemized,—and, though this was disputed, no itemized statement was furnished. Eeeves admitted the receipt of $140 from Bride, and also offered to pay the $93.20 for the tax certificates, making a total of $233.20. The bill was not filed until March 10, 1910.
This is not a bill to set aside the contract for fraud or mistake. If it were, as before suggested, the proof would not justify a decree to that effect under the settled practice of equity. Instead of a bill to rescind, the defendant defends against a bill for specific performance. The question is not whether a court of equity will annul the contract, but whether it will extend its extraordinary remedy of specific performance, or leave the plaintiff to his ordinary remedy at law ? The difference betweeen the degree of hardship and unfairness that will induce a court of equity to vacate a contract, and that which will in*479duce it to withhold its aid, is well settled. Cathcart v. Robinson, 5 Pet. 264—276, 8 L. ed. 120-124; Knott v. Giles, 27 App. D. C. 581-593. As said in Knott v. Giles: “It is the well-settled doctrine that the jurisdiction of equity is not compulsory, but the subject of discretion. It ‘does not go as a matter of course, but is granted or withheld according as equity and justice seem to demand in view of all the circumstances of the case.’ McCabe v. Matthews, 155 U. S. 550—553, 39 L. ed. 256, 257, 15 Sup. Ct. Rep. 190; Willard v. Tayloe, 8 Wall. 557-565, 19 L. ed. 501-503.” This discretion is not an arbitrary or capricious one, but is controlled by the settled principles of equity. But, as said by Mr. Justice Field in Willard v. Tayloe, supra: “No positive rule can be laid down by which the action of the court can be determined in all cases. In general, it may be said that the specific relief will be granted when it is apparent, from a view of all the circumstances of the particular case, that it will subserve the ends of justice; and that it will be withheld when, from a like view, it appears that it will produce hardship or injustice to either of the parties.”
Applying these principles to the facts and circumstances of the case, we are of the opinion that there was no error in denying specific performance of the contract. Looking at what we believe to be the actual value of the land at the time of the contract,—though that of itself would be no sufficient ground for refusing performance,—and the expensive conditions of quieting the title, the contract was a hard one. The contract was recorded so as to give notice to subsequent purchasers and encumbrancers, but its enforcement was delayed for almost three years, during which time the property increased greatly in value. As said in the opinion on the former appeal (36 App. D. C. 483): “One who appeals to the discretion of a court of equity to decree specific performance must do so with reasonable promptitude.” And particularly is this so where the vendor only is bound by the contract. The conditions of this case, coupled, with the long and inexcused delay in asking the remedy, show a case of hardship and injustice that a court of equity cannot sanction.
*480Ordinarily, the dismissal of a bill for specific performance leaves the plaintiff to the assertion of his remedy at law; it is only under extraordinary circumstances that it will be retained for the award of compensation or damages, where there has been a breach. In the present case, presumably by concession of the defendant, and without exception by the plaintiff, who has assigned no error thereon, the decree required the payment by the defendant Reeves of moneys due by him to the plaintiff, as a condition of dismissing the bill. The decree as entered will be affirmed with costs. Affirmed.